EXHIBIT 10.1

COLLECTIVE BARGAINING AGREEMENT EXTENSION



 

THIS AGREEMENT made this 1st day of December, 2006, by and between Local 377
RWDSU, hereafter referred to as "Union," and Kreisler Industrial Corporation,
Hereafter referred to as "Employer."

WHEREAS,

the Union and the Employer are parties to a collective bargaining agreement
which is due to expire on December 4, 2006, and



WHEREAS, the parties hereto are engaged in collective bargaining negotiations
toward a new collective bargaining agreement, and

WHEREAS, the parties desire to enter into an interim agreement extending the
current collective bargaining agreement;

NOW, THEREFORE

, be it agreed as follows:



 1. The Union and Employer agree that the present contract which expires on
    December 4, 2006 shall be extended until midnight, January 19, 2007.
 2. If, during the interim, a new collective bargaining agreement is agreed
    upon, then any wage agreement shall be retroactive to December 5, 2006.
 3. During the term of this interim agreement, all terms and conditions of the
    current contract shall be in full force and effect and shall be adhered to.
 4. During the term of this interim agreement, the UNION agrees for itself and
    the bargaining unit members that there will be no strike or work
    interruption of any kind on or about Kreisler Industrial Corporation
    property.

IN WITNESS WHEREOF

, the parties have hereunto set their hands and seal or caused these presents to
be executed by their appropriate corporate officers the day and year first above
written.



COMPANY:

BY: /s/ Edward A. Stern

DATE: 01 December 2006

 

 

 

 

UNION:

BY: /s/ James L. Gray

/s/ Elfero Weddington

/s/ Edison Gomez

/s/ Eduardo Manlapaz

/s/ Daniel Gough

DATE: 01 December 2006